DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to applicant’s communications filed on 4/12/2022. Claims 1-20 are currently pending and have been considered below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 15 and 18, recite the limitations “wherein when the transaction task corresponds to the specific location it is unable to be completed at another location” and “determining a likely future location of the mobile device unrelated to the transaction task”. Applicants provide paragraphs [0026] and [0047] from the specification to allegedly support these amendments. Para. 0047 specifically states “As the location changes or is anticipated to change, new options may become available for the user to complete the transaction and notification may be made to change a current plan. The technique 800 includes an operation 802 to determine a closer ATM or transaction fulfillment location to a current location or future location of a user”, therefore, on the contrary, the specification has teaching for benefiting from completing the tasks at different location benefiting proximity of the ATM to the user. In addition, Para. 0026 specifically states “The likely future locations may be, for example, a grocery store, where the user 201 is known to frequent weekly on Tuesday nights. The user 201 may be provided with a suggestion to delay completing a transaction until Tuesday night if there is an ATM in the grocery store.”, therefore making the future location related to the task based on ATM presence. There is no support in these paragraphs or any other part of the applicant’s original disclosure for “wherein when the transaction task corresponds to the specific location it is unable to be completed at another location” and “determining a likely future location of the mobile device unrelated to the transaction task”. As a result, these limitations lack support from the specification and include new matter.
Claims 2-14, 16-17, 19-20 are also rejected by virtue of their dependency from claim 1, 15, or 18 without remedying the deficiencies identified above.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, and 18 recite the limitations “wherein when the transaction task corresponds to the specific location it is unable to be completed at another location” and “determining a likely future location of the mobile device unrelated to the transaction task”. While these limitations are feasible by themselves, combination with the remaining limitations of the claim such as “whether the current location information and the likely future location indicate an improvement to one or more parameters associated with the suggested time and day, the one or more parameters including at least one location based parameter related to the second location and one non-location based parameter; and in response to determining that the current location information and the predicted likely location indicate the improvement, modifying the route displayed on the map of the mobile device at the current time to include a stop to perform the transaction task at the second location” [claims 1 and 18] (substantially similar limitations exist in claim 15) makes the claim illogical/unfeasible due to the fact that at least the future likely location is associated (i.e., related) with the transaction task when the claim uses this information to determine/calculate an improvement for the performance of the transaction task which renders the claims indefinite.
Claims 2-14, 16-17, 19-20 are also rejected by virtue of their dependency from claim 1, 15, or 18 without remedying the deficiencies identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are determined to be directed to an abstract idea. 
The claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application integration and without providing significantly more. 
As per Step 1 of the subject matter eligibility analysis, Claims 1-17 are directed to a method (i.e., process), Claims 18-20 are directed to a system (i.e., machine/apparatus) which are statutory categories of invention.
As per Step 2A-Prong 1 of the subject matter eligibility analysis, Claims 1 and 18 are directed specifically to the abstract idea of managing scheduling of transaction tasks by receiving, from a user, a transaction task to be scheduled; determining scheduled tasks of the user; providing a notification to the user including a suggested time and day for performing the transaction task at a first location based on a scheduled location for at least one of the scheduled tasks; receiving current location information for the user at a current time corresponding to a route displayed on a map; determining that the transaction task is no longer available to be completed at the first location based on the current location information for the user, determining whether the transaction task corresponds to a specific location or corresponds to multiple locations including a second location, wherein when the transaction task corresponds to the specific location it is unable to be completed at another location; determining a likely future location unrelated to the transaction task; determining in response to a determination that the transaction task corresponds to multiple locations, whether the current location information and the likely future location indicate an improvement to one or more parameters associated with the suggested time and day, the one or more parameters including at least one location based parameter related to the second location and one non-location based parameter; and in response to determining that the current location information and the predicted likely location indicate the improvement, modify the route displayed on the map at the current time to include a stop to perform the transaction task at a second location, all of which include certain methods of organizing human activities, specifically commercial and legal interactions (contracts, sales activities or behaviors), and managing personal behavior (managing task schedule for one or more users). Claim 15 is directed specifically to the abstract idea of managing scheduling of transaction tasks by providing a notification to a user including a suggested time and day for performing a transaction task at a first location based on a scheduled location for a previously scheduled task; receiving current location information for the user corresponding to a route displayed on a map of a user device; determining that the transaction task is no longer available to be completed at the first location based on the current location information for the user; determining whether the transaction task corresponds to a specific location or corresponds to multiple locations including a second location, wherein when the transaction task corresponds to the specific location it is unable to be completed at another location; determining a likely future location unrelated to the transaction task; and in response to determining that the current location information and the likely future location indicate an improvement to one or more parameters associated with the suggested time and day, and in response to a determination that the transaction task corresponds to multiple locations, modifying the route displayed on the map to include a stop to perform the transaction task at a second location, all of which include certain methods of organizing human activities, specifically commercial and legal interactions (contracts, sales activities or behaviors), and managing personal behavior (managing task schedule for one or more users). Claims 2-3 are further directed to the abstract idea of performing functions provided above for claims 1 with further details provided by wherein the scheduled tasks are included on a calendar (paper) of a user and wherein providing the notification includes adding the transaction task to the calendar (paper) at the suggested time and day which include certain methods of organizing human activities for similar reasons provided above for claim 1. Claims 4 and 20 are further directed to the abstract idea of performing functions provided above for claims 1 and 18 with further details provided by wherein the scheduled tasks are determined from collected data including data of past user habits and locations which include certain methods of organizing human activities for similar reasons provided above for claim 1 and 18.  Claims 5-6 and 16-17 are further directed to the abstract idea of performing functions provided above for claims 1 and 15 with further details on user modifications to the suggested time and day and actions in response to the user modifications which include certain methods of organizing human activities for similar reasons provided above for claim 1 and 15. Claims 7-8, 11 and 13-14 are further directed to the abstract idea of performing functions provided above for claims 1 with further details on receiving the task and providing notifications/indications which include certain methods of organizing human activities for similar reasons provided above for claim 1. Claim 9 is further directed to the abstract idea of performing functions provided above for claims 1 with further directed to the abstract idea of determining the suggested time and day based on at least one of cash stock of an automated teller machine (ATM), a current wait time at a bank branch, traffic information, weather, construction, or a user preference which include certain methods of organizing human activities for similar reasons provided above for claim 1. Claim 10 is further directed to the abstract idea of performing functions provided above for claims 1 with further directed to the abstract idea of rescheduling the suggested time and day in response to determining a change in one of the scheduled tasks which include certain methods of organizing human activities for similar reasons provided above for claim 1. Claims 12 and 19 are further directed to the abstract idea of performing functions provided above for claims 1 and 18 with further details type/specifics of the one or more parameters which include certain methods of organizing human activities for similar reasons provided above for claim 1 and 18. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
As per Step 2A-Prong 2 of the subject matter eligibility analysis, while the claims 1-20 recite additional limitations which are hardware or software elements, such as processor, display on a user interface, database, first device, second device, a website, {a location service of} a mobile device, a user device, a self- service terminal (SST), or an automated teller machine (ATM), interface, these limitations are not enough to qualify as a practical application being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do not integrate an abstract idea into a practical application (MPEP 2106.05(f)&(h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Alternatively, as per claims 1-20, receiving or transmitting data over a network (among devices), e.g., using the Internet to gather data, and retrieving data from a memory such as database, data being output for display on a user interface are mere data gathering and/or insignificant extra-solution activity (See MPEP 2106.05(d) & (g)), which do not provide significantly more to an abstract idea.
As per Step 2B of the subject matter eligibility analysis, while the claims 1-20 recite additional limitations which are hardware or software elements, such as processor, display on a user interface,  database, first device, second device, a website, {a location service of} a mobile device, a user device, a self- service terminal (SST), or an automated teller machine (ATM), interface, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do provide significantly more to an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Alternatively, as per claims 1-20, receiving or transmitting data over a network (among devices), e.g., using the Internet to gather data, and storing/retrieving data in a memory such as database, data being output for display on a user interface are insignificant extra-solution activity and well-known, routine and conventional (See MPEP 2106.05(d) & (g)), which do not provide significantly more to an abstract idea. Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Response to Arguments
Applicant’s arguments filed on 4/12/2022 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on rejections under 35 U.S.C. 101:
Applicants also argued that the claimed invention is directed to a practical application in the form of an improvement to the technical field. Examiner respectfully disagrees.
	Additional elements to the abstract idea are merely used as a tool to apply the abstract idea in a particular technological environment and/or merely links the use of the abstract idea to a particular technological environment as explained in detail in the rejection section above, which do not provide a practical application to the abstract idea. Applicant’s claimed invention at most is directed to an improvement to updating appointment time and/or location to improve customer service for a user, which does not include an improvement to a technology but rather, it would be an improvement to a business practice/model. See 2106.05(a)II “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology”.
	Further, “determining a likely future location of a mobile device (of the user)” merely involves forecasting or determining patterns for a user’s visit to locations of interest (see specification [0026]), wherein the mobile device is used as a tool to collect location data for the user, which does not provide a practical application for an abstract idea (see MPEP 2106.05(f)). 

Arguments on rejections under 35 U.S.C. 103:
Rejections under this section have been withdrawn based on the fact that there is no obvious combination of references for the amended claims due to logical issues caused by the newly added limitations (see rejections under 35 U.S.C. 112(b)). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely, 

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624